                       Case 1:19-mj-07169-UA Document 3 Filed 08/01/19 Page 1 of 1

DOCKET No. _l'--"9MA'----~G-'-7~16.c..c.9_ _ _ _ _ __               DEFENDANT EDWIN ALAMO


AUSA Daniel Wolf                                                    DEF. 'S COUNSEL -B=e=nn=e=tt~E=o=s=te=in"=--.a;--------
                                                                    0    RETAINED     Ill FEDERAL DEFENDERS O CJA O PRESENTMENT ONLY
•--------                         INTERPRETER NEEDED
                                                                                  •   DEFENDANT WAIVES PRETRIAL REPORT

Ill Rule 5 D Rule 9 D Rule 5(c)(3) D Detention Hrg.                       DATE OF ARREST 7/31/2019                    • VOL. SURR.
                                                                          TIME OF ARREST 11 :23 PM                    • ON WRIT
Ill Other: Appointment of Counsel                                         TIME OF PRESENTMENT 5:50 PM


                                                           BAIL DISPOSITION
                                                                                                       0 SEE SEP. ORDER
Ill DETENTION ON CONSENT W/0 PREJUDICE                              O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
•• DETENTION   HEARING SCHEDULED FOR:
    AGREED CONDITIONS OF RELEASE        ---------
 • DEF.RELEASED ON OWN RECOGNIZANCE
  0$ _ _ _ _ _ PRB O _ _ _FRP
 •• TRAVEL
    SECURED BY $ _ _ _ _ _ _ CASH/PROPERTY:
            RESTRICTED TO SDNY/EDNY/            ----------------------
 • TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
 • SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
  • PRETRIAL SUPERVISION: 0 REGULAR O STRICT OAS DIRECTED BY PRETRIAL SERVICES
  • DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
  • DEF.TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
  • HOME INCARCERATION • HOME DETENTION O CURFEW O ELECTRONIC MONITORING O GPS
  • DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
  • DEF.TO CONTINUE OR SEEK-EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
• DEF.TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
•DEF.TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
- - - - - - - - - - - - - - - - - - - ~ · REMAINING CONDITIONS TO BE MET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        • CONFERENCE BEFORE D.J. ON _ _ _ _ __
• DEF.WAIVES INDICTMENT
• SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                       0 DEFENDANT TO BE REMOVED
• PRELIMINARY HEARING IN SDNY WAIVED                            •       CONTROL DATE FOR REMOVAL: _ _ _ _ __


PRELIMINARY HEARING DA TE: ~9=/3~/2=0~1~9_ __                       •   ON DEFENDANT'S CONSENT


DATE: 8/1/2019
                                                                               UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
.\Y!:!lif (ongmal) - COURT FILE     PINK - U.S. ATTORNEY'S OFFICE           YfilJ,illY - U S. MARSHAL   QR!iliN - PRETRIAL SERVICES AGENCY
Rev'd 2016
